ORDER
Upon consideration of the several petitions, motions and request filed by Petitioner in this matter, the following was entered and is hereby certified to the North Carolina Court of Appeals and to the District Court of Cumberland County:
“The petitions, motions, and requests are allowed in part as follows: The portions of the 27 February 1995 order prohibiting the disclosure or publication of the juvenile’s identity and photograph by the print and electronic media are vacated; except as herein specifically allowed, the petitions, motions, and requests are denied.
Orr, J., not participating
by order of the Court in conference, this the 2nd day of March 1995.
s/Lake, Jr., J. For the Court”